DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on Dec. 23, 2020 and June 23, 2021 have been considered by the Examiner.
Election/Restrictions
Claims 3-6 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2022.
Applicant's election with traverse of Species D in the reply filed on October 5, 2022 is acknowledged. The traversal is on the grounds that there is not a serious burden on the Examiner since searches for all species would allegedly overlap. This is not persuasive. The search is overly burdensome as is evidenced by at least the separate classification of the inventions in accordance with USPTO policy. See MPEP 808.02 which states that undue burden is established by any one of the following: a separate classification, a separate status, or a different field of search. Applicant has failed to set forth any search strategy much less a single search strategy encompassing all features of all species nor explained how such a search of multiple patently distinct species could be conducted in the time allotted for a single invention. Note that the initial search is not limited to the claimed subject matter but should include all parts of the disclosure that the examiner reasonably expects to be amendable into the claims during prosecution. Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power supply device partially overlapping the reservoir or hydraulic cylinder must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno (US 8,646,353).
Uno discloses and shows a bicycle operating apparatus comprising: 
a base member (2) configured to be attached to a bicycle body (1); 
an operating member (4) movably mounted to the base member configured to be operated by a user; 
an electrical switch (7, col. 5:37-39) configured to be activated by an input operation from the user; 
a wireless transmitter (col. 5:24-29) configured to be electrically connected to the electrical switch and configured to wirelessly transmit a signal to a bicycle component in response to the input operation; and 
a power supply device (col. 5:27) configured to supply electrical power to at least one of the electrical switch and the wireless transmitter, 
the wireless transmitter and the power supply device are mounted to the base member.
Regarding claim 7, a hydraulic unit (11) configured to be operatively coupled to the operating member and configured to operate a bicycle component (brakes) in response to an operation of the operating member, wherein the hydraulic unit is mounted to the base member.
Regarding claim 10, Uno discloses and shows a bicycle operating system comprising: 
a bicycle operating apparatus including 
a first electrical switch (7, col. 5:37-39) configured to receive a first input operation from a user to generate a first control signal in response to the first input operation, 
a second electrical switch (col. 6:53-55) configured to receive a second input operation from the user to generate a second control signal in response to the second input operation, and 
a hydraulic operating unit (11) configured to operate a bicycle component; and 
a transmission controller configured to control at least one transmission in accordance with a transmission route in response to at least one of the first control signal and the second control signal (col. 6:34-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uno as applied to claim 1.
Uno discloses and shows the invention as described elsewhere above.  Uno does not show or describe the placement of the hydraulic unit and power supply device within the base member.  
Arranging the power supply device over the hydraulic unit would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the following:
· MPEP 2144.04(I) states, “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” in citing In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
· MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). However, Applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) in arranging the power supply device over the hydraulic unit. Accordingly, the claimed orientation lacks any criticality such that a rejection based solely on case law is appropriate.
· MPEP 2144 clearly states that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law" (emphasis added).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (US 8,646,353) in view of Miki et al. (US 2014/0303859).
Uno discloses and shows a bicycle operating system comprising: 
a bicycle operating apparatus including 
a first electrical switch (7, col. 5:37-39) configured to receive a first input operation from a user to generate a first control signal in response to the first input operation, 
a second electrical switch (col. 6:53-55) configured to receive a second input operation from the user to generate a second control signal in response to the second input operation, and 
a hydraulic operating unit (11) configured to operate a bicycle component.
Uno describes a control board, but lacks the lay out of the transmission signals.  Miki teaches a bicycle operating system having a transmission controller (24/33) configured to control a first transmission to upshift in response to the first control signal, the transmission controller being configured to control the first transmission to downshift in response to the second control signal, the transmission controller being configured to control a second transmission to upshift or downshift in response to combination of the first control signal and the second control signal.  The signal configuration may be programmed to suit operator preference for ease of use (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Uno system to where the transmission signals may be programmed to suit operator preference for ease of use as taught by Miki. 
Regarding claim 9, Uno discloses and shows the hydraulic operating unit includes a first hydraulic unit (11) configured to operate a first bicycle component, and a second hydraulic unit (col. 6:53-55) configured to operate a second bicycle component, the bicycle operating apparatus includes a first operating device (see Fig. 1, for example) including the first electrical switch and the first hydraulic unit, and a second operating device (col. 6:53-55) including the second electrical switch and the second hydraulic unit, and the second operating device is separately provided from the first operating device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658